Case 17-13680   Doc   Filed 08/23/19 Entered 08/23/19 08:31:43   Desc Main
                          document Page 1 of 8
Case 17-13680   Doc   Filed 08/23/19 Entered 08/23/19 08:31:43   Desc Main
                          document Page 2 of 8
Case 17-13680   Doc   Filed 08/23/19 Entered 08/23/19 08:31:43   Desc Main
                          document Page 3 of 8
Case 17-13680   Doc   Filed 08/23/19 Entered 08/23/19 08:31:43   Desc Main
                          document Page 4 of 8
Case 17-13680   Doc   Filed 08/23/19 Entered 08/23/19 08:31:43   Desc Main
                          document Page 5 of 8
Case 17-13680   Doc   Filed 08/23/19 Entered 08/23/19 08:31:43   Desc Main
                          document Page 6 of 8
Case 17-13680   Doc   Filed 08/23/19 Entered 08/23/19 08:31:43   Desc Main
                          document Page 7 of 8
Case 17-13680   Doc   Filed 08/23/19 Entered 08/23/19 08:31:43   Desc Main
                          document Page 8 of 8
